          Case 4:18-cr-00221-SWW Document 7 Filed 08/06/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       No. 4:18CR00221 SWW
                                              )
DEREK WILLIS                                  )

             THE UNITED STATES OF AMERICA’S RESPONSE TO
        DEREK WILLIS’S MOTION TO TERMINATE SUPERVISED RELEASE

       The United States of America, by Cody Hiland, the United States Attorney for the Eastern

District of Arkansas, and Assistant United States Attorney Cameron C. McCree, for its response

to Derek Willis’s motion to terminate supervised release, states that Willis has completed more

than 24 months of his 36-month term of supervised release and has shown sufficient progress in

meeting supervision objectives. Additionally, while Willis still owes a substantial restitution

balance, Willis’s probation officer reports that Willis has been in compliance with his restitution

payment schedule and that he has performed well while on supervision. In light of Willis’s good

behavior and his efforts to address the issues that led to his indictment, the United States has no

objection to the early termination of his supervised release.

                                                      CODY HILAND
                                                      United States Attorney

                                                  By: CAMERON C. McCREE (2007148)
                                                      Assistant U.S. Attorney
                                                      P.O. Box 1229
                                                      Little Rock, Arkansas 72203
                                                      (501) 340-2624
                                                      Cameron.McCree@usdoj.gov

                                 CERTIFICATE OF SERVICE

       I certify that on August 6, 2020, I filed this response with the Clerk of the Court using the
CM/ECF system, which will send notification of the filing to all counsel of record. A copy of this
response is being mailed to Derek Willis, 400 Cliff Road, Russell, AR 72802.

                                              CAMERON C. McCREE (2007148)
                                              Assistant U.S. Attorney
